DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a non-final, first office action on the merits, in response to application filed 8/29/2019 and 11/11/2019.    Claims 1-19 have been examined and are currently pending. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for a provisional application filed on 6/8/2018.  


                                    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-19) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

receiving invoice information for an invoice for a payor, the invoice information comprising an invoice amount and a due date; 
electronically communicating a payment reminder comprising the invoice amount and the due date to the payor in a chat interface; and 
providing a payment interface in the chat interface

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (      advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions).

In addition, claim 1, steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive invoice information, can observe/email payment reminder, can observe/provide a payment interface.

Further, Step 1-3, of (“receiving….”, “providing…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving, providing data/displaying/presenting/sending data.  



The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Applicant simply use a generic processor, and a user interface as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.



Independent claim 1 (step 2B):  The additional element in claim 1 (e.g.  a computer processor , an interface) are recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 

Applicant’s Specification ([0073, 0076]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0073, 0076], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claim 2-9, is merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Independent claim 10:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 10 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a computer processor) described in independent claim 10, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations (monitoring data, prompting the buyer/user, receiving data, communicating/presenting/displaying data) appear to be performed by a generic computing system/user device.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/communicating/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 



Viewed as a whole, the claims (1-19) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 10-15, 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wilson et al. (hereinafter, Wilson, US Patent 10,423,948).

As per claim 1, Wilson discloses a method for bot based automated invoicing and collection comprising: 
in an information processing apparatus, comprising at least one computer processor (col. 6, ln. 61), a Bot (Abstract, Embodiments disclosed in this specification include chatbots that can automatically identify payment requests and execute payments within third-party chat applications, col. 1, ln. 12-15) executed by the at least one computer processor performing the following: 
receiving invoice information for an invoice for a payor, the invoice information comprising an invoice amount and a due date (Fig. 2, item 206, 208);
electronically communicating a payment reminder comprising the invoice amount and the due date to the payor in a chat interface (Fig. 2, item 206); and 
providing a payment interface in the chat interface (Fig. 2, item 210).

As per claim 2, Wilson further discloses, wherein the invoice is overdue or is coming due (Fig. 2, item 206).

As per claim 6, Wilson further discloses, wherein the payment incentive is identified based on a past interaction with the payor (Fig. 2, item 206).

As per claim 7, Wilson further discloses, further comprising: 
electronically communicating a link to a payment modality to the payor (col. 5, ln. 18-20,       For example, the data can be an HTML string that displays a confirmation message 
with a link for prompting the sender to confirm his/her intent to transfer money to the recipient associated with the payment proxy, col. 6, ln. 44-55, In some embodiments, the software agent 114 (e.g., instructed by the server 104) can also send back appropriate data relating to the money transfer for display to the user at the messaging-service server 106.  For example, the data includes text that can be incorporated in, e.g., a push notification, that displays a confirmation message with an action link for the user to confirm his/her intent to transfer money to the recipient associated with the payment proxy).

As per claim 8, Wilson further discloses, further comprising:
automatically negotiating with the payor using natural language processing (col. 2, ln. 17-22, Embodiments of this disclosure include technical solutions to add functionality to chatbots, including automatically detecting requests to make payment transactions, and suggesting payment transactions.  A payment-service-system server can detect requests to make payment transactions using natural language processing to detect requests to make payment transactions in human-readable or computer-readable messages).

As per claim 9, Wilson further discloses, further comprising:
updating a payor record with a result of the electronic communication (Fig. 4, item 404, col. 21,ln. 35-67,  col. 16, ln. 63-67, col. 18, ln., 15-20, col. 23,  ln. 32-40, coil. 24, ln. 24-26).

As per claim 10, Wilson discloses a method for bot based automated invoicing and collection, comprising: 
in an information processing apparatus, comprising at least one computer processor ((col. 6, ln. 61), a Bot (Abstract, Embodiments disclosed in this specification include chatbots that can automatically identify payment requests and execute payments within third-party chat applications, col. 1, ln. 12-15) executed by the at least one computer processor performing the following: 
monitoring a real-time communication between a buyer and a seller (Fig. 6, 7, col. 1, ln. 65-col. 2, ln. 5); 
upon activation to take an order, electronically prompting the buyer or the seller for order details for an order being placed by a buyer, wherein the order details comprise an identification of a good or service, a quantity, a price, and a payment method (col., 24, ln. 42--col. 25, ln. 15, col. 25, ln. 60—col. 26, ln. 10);
receiving the order details (col., 24, ln. 42--col. 25, ln. 15, col. 25, ln. 60—col. 26, ln. 10); and 
communicating the order details to a backend system for fulfillment (col. 25, ln. 15-60, col. 25, ln 60—col. 26, ln. 20).

As per claim 11, Wilson further discloses, wherein the communication is an electronic text-based communication (col. 27, ln. 23-25, col. 28, ln. 23-30).

As per claim 12, Wilson further discloses, wherein the communication is a voice communication (Fig. 8, receive voice command, voice-recognition server, col. 26, ln. 50—col. 27, ln. 10, col. 27, ln. 22, audible message, col. 28, ln. 23-30).  

As per claim 13, Wilson further discloses, wherein the voice communication is over an electronic device (col. 26, ln. 50—col. 27, ln. 10, col. 28, ln. 23-30).




As per claim 15, Wilson further discloses, wherein the Bot is manually activated to receive the order details by the buyer or the seller (col. 26, ln. 26-30, ln. 56-65, col. 25, ln. 60—col. 26, ln. 20).

As per claim 19, Wilson further discloses, wherein the Bot is executed by a portable electronic device (Abstract, Embodiments disclosed in this specification include chatbots that can automatically identify payment requests and execute payments within third-party chat applications, col. 1, ln. 12-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (hereinafter, Wilson, US Patent 10,423,948), in view of Kaplan (US 2011/0161149).                         

As per claim 3, Wilson further discloses, however, Wilson does not explicitly disclose further comprising: 
automatically identifying a payment incentive; and 
communicating the payment incentive to the payor in the chat interface (.
Kaplan teaches (Fig. 4, item 406, Fig. 6, item 612).
Kaplan further teaches (Fig. 6, item 626, [0062, For example, in one aspect of the invention, the offer management module may be configured to communicate the discount amount to the transaction management system along with the mobile telephone number or other identifier of the consumer account to which the discount is to be applied.  The transaction management system would then utilize this information to apply the indicated discount value as a credit to the consumer's registered payment method).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s method by including payment incentive/discount, as disclosed by Kaplan.  The teachings are deemed to have been 

As per claim 4, Wilson further discloses, however, Wilson does not explicitly disclose further comprising:
wherein the payment incentive is a discount on the invoice amount.
Kaplan teaches (Fig. 6, item 618, [0062, For example, in one aspect of the invention, the offer management module may be configured to communicate the discount amount to the transaction management system along with the mobile telephone number or other identifier of the consumer account to which the discount is to be applied.  The transaction management system would then utilize this information to apply the indicated discount value as a credit to the consumer's registered payment method.  Thus, if the consumer's registered payment method is a credit card, the discount 
would appear as a credit on the consumer's credit card statement, 0063, To 
accomplish this, the offer management module 208 may transmit, to the third 
party consumer account operator 240, information identifying the consumer, the 
discount value that is to be applied to consumer's bill]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s method by including payment incentive/discount, as disclosed by Kaplan.  The teachings are deemed to have been 


As per claim 5, Wilson further discloses, however, Wilson does not explicitly disclose, wherein the payment incentive is a discount on a future invoice amount.
Kaplan teaches ([0052, In yet another embodiment, the consumer's spending history, including the history of which offers the consumer has previously accepted, may be used to identify offers that the consumer is most likely to accept in the future]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s method by including payment incentive/discount, as disclosed by Kaplan.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of identifying payment request, discount, and executing payment.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (hereinafter, Wilson, US Patent 10,423,948), in view of Tuchman et al. (hereinafter, Tuchman, US 2012/0266258).                         

As per claim 16, Wilson further discloses, however, Wilson does not explicitly disclose, further comprising: 
automatically identifying an upsell to present to the buyer; and 
presenting the upsell to the buyer.
Tuchman teaches ([0123, Alternatively, the personalized page may further include an upsell option or promotion, for example, generated by a persuasive engine, based on the product information and/or customer's purchase or interactive history.  Personalized page 1501 may further include a link to a self-support knowledgebase 211 that allows a customer to attempt to find a solution to the customer's problem without having to contact a live agent, 0182, In addition, the system determines from customer history etc., an upsell offer available and presents the offer to customer.  For example, the 
customer is presented with an upsell for a larger room if paid for using its digital wallet ID during the stay]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s method by including upsell option, as disclosed by Tuchman.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of identifying sale opportunity, payment request, discount, and executing payment.

As per claim 17, Wilson further discloses, however, Wilson does not explicitly disclose, wherein the upsell is based on a buyer interest.
Tuchman teaches ([0182, In addition, the system determines from customer history etc., an upsell offer available and presents the offer to customer.  For example, the 
customer is presented with an upsell for a larger room if paid for using its digital wallet ID during the stay, 0183, Further, the system determines from customer history etc., a coupon available and presents the coupon or coupons to the customer and applies coupon specifics to digital wallet.  The customer is presented with loyalty discount 
opportunities available at the restaurant and bar if paid for using its digital wallet ID during the stay.  The customer is presented with a welcome message and information about activities available during the stay.  The system may further determine activities the customer would be interested in based on the customer profile and present the same to the customer. Once the check-in process is done, the customer heads to the hotel room and uses NFC device instead of guest room card to access the room]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s method by including upsell option, as disclosed by Tuchman.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (hereinafter, Wilson, US Patent 10,423,948), in view of Tuchman et al. (hereinafter, Tuchman, US 2012/0266258), further in view of Demir et al. (hereinafter, Demir, US 2018/0103004).         

As per claim 18, Wilson further discloses, however, Wilson and Tuchman does not explicitly disclose, wherein the upsell is based on a successful upsell with a prior buyer of the good or service.
Demir teaches ([0070, In one or more embodiments, the reengagement manager 116 can also generate text in response to the user-triggered event.  For example, the 
reengagement manager 116 can include tracking information (e.g., "It should be 
arriving on Thursday."), as well as additional upsell offers (e.g., "You might 
also be interested in this tent."),  0104, To illustrate, in response to a purchase user-triggered event, the message manager 412 can add information related to the purchase (e.g., "Congrats on your new tent!"), a link to an upsell offer, information on a 
discount that has been added to the user's account with the merchant, a picture 
of the item the user just purchased, shipping information, a link to track the 
shipment, and so forth.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s and Tuchman’s method by including upsell .


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Greystoke et al. (US 2015/0242930, Purchase Feedback System),
Borhan et al. (US 2013/0218721, shopping cart, incentive), 
Shaer (US 2002/0128934, Interactive event planning and payment method), 
Steiner (US 2015/0139409, contact advocate, [0044]), 
Isaacson et al. (US 2017/0256003), 
Tuchman et al. (US 2012/0265800).


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681